Case 3:19-bk-30289            Doc 436       Filed 07/30/19 Entered 07/31/19 09:51:56                      Desc Main
                                           Document      Page 1 of 3




                                                                                                Dated: July 30th, 2019




                       IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

 In re:                                                     )      Chapter 11
                                                            )
 Blackjewel, L.L.C., et al.,                                )      Case No. 19-30289
                                                            )
                             Debtors.1                      )      (Jointly Administered)

  ORDER DENYING THE SUPPLEMENTAL EMERGENCY MOTION OF DEBTORS
        AND DEBTORS-IN-POSSESSION FOR INTERIM AND FINAL ORDER
  AUTHORIZING DEBTORS TO (A) OBTAIN SECURED PRIMING POST-PETITION
   FINANCING PURSUANT TO 11 U.S.C. §§ 105, 361, 362, 363, 364; (B) AUTHORIZE
 DEBTORS TO USE CASH COLLATERAL AND OTHER COLLATERAL AND GRANT
  ADEQUATE PROTECTION TO PRE-PETITION SECURED LENDERS PURSUANT
 TO 11 U.S.C. §§ 105, 361, 362 AND 363; (C) SCHEDULE FINAL HEARING PURSUANT
     TO RULES 4001(B), 4001(C) AND 9014; AND (D) GRANT RELATED RELIEF

          Upon the supplemental motion [Dkt. No. 36] (the “Second DIP Motion”)2 of the above-

 captioned debtors and debtors-in-possession (collectively, the “Debtors”) for entry of an order

 pursuant to sections 361, 362, 363, 364 and 507 of title 11 of the United States Code (the

 “Bankruptcy Code”), Rules 2002, 4001, 6003, 6004 and 9014 of the Federal Rules of Bankruptcy

 Procedure (the “Bankruptcy Rules”), and Rule 4001-2 of the Local Rules for the United States



 1
   The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number
 are as follows: Blackjewel, L.L.C. (0823); Blackjewel Holdings L.L.C. (4745); Revelation Energy Holdings,
 LLC (8795); Revelation Management Corporation (8908) and Revelation Energy, LLC (4605). The headquarters
 for each of the Debtors is located at 1051 Main Street, Milton, West Virginia 25541-1215.
 2
   Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Second
 DIP Motion.
Case 3:19-bk-30289        Doc 436      Filed 07/30/19 Entered 07/31/19 09:51:56              Desc Main
                                      Document      Page 2 of 3


 Bankruptcy Court for the Southern District of West Virginia (the “Local Rules”), for entry of an

 interim order to be provided shortly to this Court by the Debtors: (a) authorizing the Debtors to

 obtain secured priming debtor-in-possession financing with priority over certain administrative

 expenses secured by priming liens on certain property of the Debtors’ estates; (b) authorizing the

 Debtors to use cash collateral and other collateral and grant adequate protection; (c) modifying the

 automatic stay to the extent necessary to implement the terms of the DIP Order; and this Court

 having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and this Court having

 found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court having found

 that venue of this proceeding and the Second DIP Motion in this District is proper before this Court

 pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Second DIP Motion

 having been given under the circumstances; and this Court having held a hearing on the Second

 DIP Motion on July 2, 2019 (the “Hearing”); and upon all of the proceedings had before the Court;

 and after due deliberation and sufficient cause appearing therefor,

 IT IS ORDERED, ADJUDGED AND DECREED THAT:

        1.       For the reasons set forth on the record at the Hearing, the Second DIP Motion is

 DENIED.

        2.       The Court shall retain jurisdiction with respect to all matters arising from or related

 to the implementation and/or interpretation of this Order.

 Presented By:

 /s/ Joe M. Supple
 Joe M. Supple (W.Va. Bar No. 8013)
 SUPPLE LAW OFFICE, PLLC
 801 Viand Street
 Point Pleasant, WV 25550
 304-675-6249
 joe.supple@supplelaw.net
Case 3:19-bk-30289     Doc 436    Filed 07/30/19 Entered 07/31/19 09:51:56   Desc Main
                                 Document      Page 3 of 3


 - and –

 Stephen D. Lerner
 Nava Hazan
 Travis A. McRoberts
 SQUIRE PATTON BOGGS (US) LLP
 201 E. Fourth Street, Suite 1900
 Cincinnati, Ohio 45202
 Telephone: 513.361.1200
 Facsimile: 513.361.1201
 stephen.lerner@squirepb.com
 nava.hazan@squirepb.com
 travis.mcroberts@squirepb.com

 Proposed Co-Counsel for the Debtors
